DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittmann (US 7988362) in view of Kishiro (US 20180163580).
	Regarding claim 1, Dittmann discloses a steering system for a vehicle Fig. 2 comprising: a housing defining an opening; an input shaft configured to rotate about an input axis; and a hybrid shaft support disposed at the opening and configured to couple the input shaft to the housing, the hybrid shaft support including a cylindrical member 2 having a flange with first and second axial end faces that face away from each other and extend transverse to the input axis, and a flexible seal 7 over-molded to the cylindrical member.  Dittman also discloses that the over mold is on a first axial surface but fails to explicitly disclose that the over mold is on a second axial surface as well.  Kishiro, shows this to be well 
 	Regarding claim 2, the combination discloses wherein the cylindrical member 2 and the flexible seal 7 each define an aperture configured to support the input shaft. 	Regarding claim 3, the combination discloses wherein the cylindrical member 2 is hollow and defines an inner wall surface (adjacent 3) capable of stabilizing the input shaft and the housing against a side load.
 	Regarding claim 4, the combination discloses wherein the hybrid shaft support defines an outer rib 10, an inner rib 11 and a recess 12 defined between the outer rib and the inner rib. 	Regarding claim 5, the combination discloses wherein the outer rib 10 and the inner rib 11 are configured to prevent debris from entering the housing via the opening. 	Regarding claim 6, the combination discloses wherein the outer rib 10, the inner rib 11 and the recess 12 are defined in the flexible seal 7 of the hybrid shaft support. 	Regarding claim 8, the combination discloses wherein the flange of the cylindrical member 2 is a rigid flange 6 integral to a rigid body portion 3 of the cylindrical member.
 	Regarding claim 10, the combination discloses wherein the rigid flange portion 6 is configured to structurally support the flexible flange 14 against the housing 1. 	Regarding claim 11, the combination discloses wherein flexible flange portion (85 of Kishiro) engages an axially facing surface of the housing (32 of Kishiro) and is axially between the second axial end face and the surface of the housing.
 	Regarding claim 15, the combination discloses wherein each of the first and second axial end faces 6, 2 extends perpendicular to the input axis.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675